Citation Nr: 0406077	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-11 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1968 to 
January 1970.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that rating decision, the veteran was 
service connected for diabetes mellitus, type II based on 
presumptive exposure to herbicides in service.  The same 
rating decision denied service connection arteriosclerotic 
heart disease secondary to the veteran's diabetes mellitus.


FINDING OF FACT

The veteran's arteriosclerotic heart disease has not been 
caused or made worse by his service-connected diabetes 
mellitus.


CONCLUSION OF LAW

The veteran does not have arteriosclerotic heart disease that 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability which is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2003).  

I.  Background

The record shows that the veteran suffered an acute 
myocardial infraction in March 1991, and had a triple 
coronary bypass in October 1991.  Thereafter, sometime in 
1992 or 1993, according to the account given the VA medical 
examiner, the veteran was diagnosed with diabetes mellitus, 
type II, which the veteran avers was the proximate cause of 
his arteriosclerotic heart disease.  The veteran provided a 
May 2002 statement of his personal physician, S.T., M.D., 
supporting the veteran's contention.  

In a June 2002 letter to the veteran, the RO requested that 
he either provide copies of any medical records in his 
possession, or sign and return authorizations for release of 
information so that the RO could obtain the records on his 
behalf.  The veteran did not respond to this request.

The veteran was examined by a VA physician in June 2002.  The 
VA examiner opined that the veteran's myocardial infraction 
was the result of causes other than diabetes mellitus, type 
II.  In so concluding, the examiner noted that the veteran's 
own physician reported that the veteran's diabetes had been 
under excellent control for the preceding ten years, even 
without medication.  The examiner also noted the veteran's 
35-years of smoking and dyslipidemia may have caused the 
heart disease.  The examiner concluded that, since the 
veteran's diabetes is so well controlled it is unlikely that 
it led to his coronary disease.  

In the cover letter forwarding the July 2002 rating decision, 
the veteran was invited to identify and/or submit any other 
evidence he wished to have considered.  In September 2002 the 
veteran submitted another letter from Dr. T. in which the 
doctor reiterated his support of the veteran's position. 

In a correspondence of December 2002, the RO requested 
additional information from the veteran in the form of either 
copies of Dr. T.'s treatment records or an authorization 
allowing the RO to request the records on his behalf.  The 
veteran responded in January 2003 that he had no other 
medical evidence to submit.

The RO provided the veteran with a statement of the case 
(SOC) in January 2003.  In March 2003 the veteran requested a 
copy of the VA examiner's report so that the veteran's doctor 
could review it.  The veteran timely appealed the RO decision 
in April 2002, and, in a separate correspondence requested a 
hearing at the RO.  The VA examiner's report was provided to 
the veteran by the RO in June 2003.  Later in June 2003, a 
scheduled hearing at the RO was cancelled at the request of 
the veteran's representative.  The representative also asked 
that any further action be deferred for 60 days pending a 
review of the VA examiner's report and a medical opinion from 
the veteran's doctor based on that review.  Thereafter, no 
additional evidence was received.  

In a January 2004 statement, the veteran's representative 
took issue with the VA examiner's use of 1992 or 1994 as the 
date of diagnosis of the veteran's diabetes mellitus, type 
II.  The representative claimed that the information could 
only have come from the veteran's wife.

II.  Analysis

The Board weighed all the evidence of record and has 
determined that the preponderance of the evidence is against 
the claim that arteriosclerotic heart disease is secondary to 
his service-connected diabetes mellitus.

The evidence proffered by the veteran consists of his 
assertion that his arteriosclerotic heart disease was 
proximately caused by his service-connected diabetes, and the 
two brief letters from Dr. T.  The veteran's assertion is lay 
evidence.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2003).  Medical diagnosis 
or opinion as to etiology, by its very nature, requires 
specialized education, training, and experience.  Thus, while 
the veteran is competent as a layperson to describe the 
symptoms of disorders, he is not competent to provide medical 
opinion as to their etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

In his May 2002 letter, Dr. T. stated that, in his opinion, 
the veteran's myocardial infraction "was, in large part, 
caused by his diabetes."  The doctor offered nothing further 
to support the opinion.  In his September 2002 letter Dr. T. 
stated that, in his medical opinion, the veteran's "diabetes 
does not help, since the myocardial infraction is in fact, 
related to his diabetes."  Again, Dr. T. offered nothing in 
support of the opinion.  

The Board also finds it significant that the veteran opted to 
not submit any treatment records from Dr. T.  Of even more 
significance, in the Board's estimation, is the fact that the 
veteran obtained the record of the VA examination for the 
express purpose of having it reviewed by his own physician in 
order for him to provide a further opinion.  Yet, VA never 
received anything further from either the veteran or Dr. T., 
even though the RO waited many months before further action 
was taken in order to allow for Dr. T. to review the VA 
examiner's report and provide a new opinion.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  Although 
Forshey is not directly on point, as it deals with service 
connection for a veteran's death in a motorcycle accident, it 
does suggest that, when appropriate, the Board may consider 
the absence of evidence when engaging in a fact finding role.  

Regarding the veteran's assertion that the only evidence of 
the date of diagnosis of diabetes was the veteran's wife, the 
Board notes that the VA examiner noted that the veteran's 
wife had to be relied on for some of the information needed 
in the course of the examination.  There is nothing to 
indicate that any information provided by the wife was not 
accurate.  In fact there is nothing in the record to indicate 
that the veteran objected to his wife's supplying information 
to the examiner.  

On the other side of the evidentiary equation is the evidence 
of the VA medical examiner's examination of the veteran for 
the express purpose of determining whether it is as likely as 
not that the veteran's arteriosclerotic heart disease was 
caused by the veteran's diabetes.  As noted above, the VA 
examiner's opinion was that the veteran's myocardial 
infraction was the result of causes other than the veteran's 
diabetes.  The examiner also noted that the veteran's own 
physician reported that the veteran's diabetes had been under 
excellent control for the preceding ten years, even without 
medication.  The examiner further noted the veteran's 35-year 
of smoking habit and the possibility of both the smoking and 
dyslipidemia may have caused the veteran's myocardial 
infraction.  The examiner concluded that, since the veteran's 
diabetes was so well controlled it is unlikely to have led to 
his coronary disease.  The Board also finds that it is 
reasonable to infer from the examiner's comments that the 
veteran's diabetes mellitus played no role in any worsening 
of the veteran's heart disease.  The examiner's comments 
regarding the onset of diabetes and the controlled nature of 
it strongly suggest that the veteran's diabetic process was 
not of a severity as to have affected the coronary heart 
disease in any manner.  Given the absence of evidence to the 
contrary, the Board finds that there was no chronic worsening 
of heart disease as a result of the veteran's diabetes.

Since the VA examiner's opinion was substantiated by a 
reasoned analysis of the known factors, the Board finds this 
opinion should be accorded greater evidentiary weight than 
Dr. T.'s unsubstantiated opinion, especially in light of the 
fact that the veteran never submitted treatment records from 
Dr. T., or another opinion in rebuttal of the VA examiner's 
opinion, as was expected based on the veteran's 
representative's statement.

In sum, having considered all the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim that the veteran's arteriosclerotic heart disease 
is secondary to his service-connected disability of diabetes 
mellitus.

III. VCAA

In adjudicating this issue, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA), 
which was signed into law on November 9, 2000.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information, and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2002, less than one month after the veteran submitted the 
instant claim, and prior to the RO's adjudication of the 
veteran's claim in July 2002.  The veteran was again apprised 
of the contents and provisions of the VCAA in another 
correspondence of December 2002, which was sent in response 
to the veteran's notice of disagreement (NOD).

Specifically regarding VA's duty to notify, the June 2002 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what VA had already done on his behalf, what evidence and/or 
information was needed from the veteran, what information VA 
would assist in obtaining on the veteran's behalf, and where 
the veteran was to send the information sought.  See 
Quartuccio, supra.

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The RO also obtained verification of the veteran's 
service.  The veteran provided, and the RO incorporated into 
the record for consideration, the two statements from his 
civilian physician.  The RO, in the January 2003 statement of 
the case (SOC), offered to obtain copies of Dr. T.'s 
treatment records.  The RO afforded the veteran a VA 
examination, and provided the requested copy of the VA 
examiner's report.  Given the standard of the regulation, the 
Board finds that VA has no duty to assist that was unmet.

After a review of all the evidence, the Board is not aware of 
any evidence not of record which is necessary to decide the 
case on the merits.  The Board consequently concludes that 
VA's duties to inform and assist under both the VCAA and the 
implementing regulations have been fulfilled.


ORDER

Service connection for arteriosclerotic heart disease 
secondary to diabetes mellitus is denied



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



